DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The preliminary amendment filed 12/10/19 is acknowledged. Claim 1 has been canceled. Claims 2-22 have been added. Claims 2-22 are pending and under examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 7-15, and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-11, 13, 14, 16, and 18-32 of U.S. Patent No. 9,402,807. Although the claims at issue are not identical, they are not patentably distinct from each other are drawn to a swallowable enclosure comprising an infliximab preparation shaped as a tissue penetrating member. The difference between the instant claims and the ‘807 claims is that the instant claims recite a method of delivering infliximab and the ‘807 claims are directed to the infliximab preparation. However, specification of the ‘807 patent teaches that the infliximab preparation is used for delivering the infliximab preparation to a patient (See columns 2 and 22).  In light of Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008) and especially in light of Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010) a method for delivering infliximab to a patient is an obvious variation of the claims 1, 6, 8-11, 13, 14, 16, and 18-32 of the ‘807 claims because one would readily understand that the claimed infliximab preparation of the ‘807 claims could be used for delivering infliximab to a patient. 
Regarding claim 1, the ‘807 claims teach the preparation is adapted to be orally delivered in a swallowable biodegradable capsule. It should be noted that the swallowable max in a shorter time period than a time period to achieve a Cmax for an extravascularly injected dose of infliximab. The ‘807 claims teach the preparation is adapted to be operably coupled to delivery means having a first configuration and a second configuration, the preparation being contained within the capsule in the first configuration and advanced out of the capsule and into the intestinal wall in the second configuration. The ‘807 claims teach that the preparation comprises a biodegradable material which degrades within the intestinal wall to release infliximab into the blood stream. The ‘807 claims teach the tissue penetrating member has a stiffness to be advanced completely into the intestinal wall by the application of a force to the tissue penetrating member.
Regarding claim 3, the ‘807 claims teach the preparation is adapted for insertion into the wall of the small intestine.
Regarding claim 7, the ‘807 claims teach a weight percent of infliximab in the tissue penetrating member comprises between 8 to 12 percent.
Regarding claim 8, the ‘807 claims teach a dose of infliximab in the preparation is in a range from 1 to 10 mg.
Regarding claim 9, the ‘807 claims teach a dose of infliximab in the preparation is 5 mg.
Regarding claim 10, the ‘807 claims teach the preparation comprises at least one pharmaceutical excipient.
Regarding claim 11, the ‘807 claims teach the at least one pharmaceutical excipient comprises at least one of a binder, a preservative or a disintegrant.

Regarding claims 14-16, the ‘807 claims teach the tissue penetrating member has a stiffness to be advanced completely into the intestinal wall by the application of a force to the tissue penetrating member. 
Regarding claims 18 and 19, the ‘807 claims teach the preparation is configured produce a release of infliximab to produce a t1/2 of 40 days.
Regarding claim 22, the ‘807 claims teach the infliximab preparation is shaped as a solid tissue penetrating member.
Claims 2, 3, 7-15, and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, 13, 14, and 16-22 of U.S. Patent No. 10,487,145. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method for delivering infliximab to a patient. 
	Regarding claim 1, the ‘145 claims teach a method for delivering infliximab to a patient, said method comprising: advancing a solid dosage of infliximab shaped as a tissue penetrating member into an intestinal wall after oral ingestion by the patient to penetrate the solid dosage infliximab into the intestinal wall, wherein infliximab is released into the blood stream from the solid dosage infliximab in the intestinal wall. The ‘145 claims teach that the tissue penetrating member is orally delivered to the intestine in a swallowable capsule. The ‘145 claims teach that penetrating the solid dosage of infliximab into the intestinal wall comprises operably coupling the solid dosage of infliximab to a delivery means having a first configuration wherein the solid dosage of infliximab is within the capsule and a second configuration wherein the solid dosage of infliximab is advanced out of the capsule and into the intestinal wall. The ‘145 claims teach that the solid dosage infliximab comprises a biodegradable material which degrades within the intestinal wall to release infliximab into the blood stream. The ‘145 claims teach penetrating the 
	Regarding claim 2, the ‘145 claims teach the tissue penetrating member is inserted into a wall of the small intestine.
Regarding claim 7, the ‘145 claims teach a weight percent of infliximab in the solid dosage infliximab comprises between about 8 to 12%.
Regarding claim 8, the ‘145 claims teach a dose of infliximab in the tissue penetrating member is in a range from about 1 to 10 mg.
Regarding claim 9, the ‘145 claims teach a dose of infliximab in the tissue penetrating member is about 5 mg.
Regarding claim 10, the ‘145 claims teach the solid dosage infliximab comprises at least one pharmaceutical excipient.
Regarding claim 11, the ‘145 claims teach the at least one pharmaceutical excipient comprises at least one of a binder, a preservative or a disintegrant.
Regarding claims 12 and 13, the ‘145 claims teach that further comprising retaining the solid dosage of infliximab within the intestinal wall after insertion. The ‘145 claims teach retaining comprises anchoring at least one of a barb or an inverse taper shape of the solid dosage of infliximab in the intestinal tissue.
Regarding claims 14-16, the ‘145 claims teach penetrating the solid dosage of infliximab comprises applying a force to the solid dosage of infliximab to advance the solid dosage of infliximab completely into the intestinal wall.
Regarding claims 18-19, the ‘145 claims teach that the solid dosage infliximab produces a release of infliximab to produce a t1/2 of about 40 days.
Regarding claim 20, the ‘145 claims teach penetrating the solid dosage infliximab into the intestinal wall comprises expanding at least one expandable balloon from the first to the second configuration.

Claims 2, 14-16, 20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,632,251. Although the claims at issue are not identical, they are not patentably distinct from each other are drawn to a swallowable enclosure comprising an infliximab preparation shaped as a tissue penetrating member. The difference between the instant claims and the ‘251 claim is that the instant claims recite a method of delivering infliximab and the ‘251 claim is directed to an ingestible device suitable for swallowing comprising the infliximab preparation. However, specification of the ‘251 patent teaches that the infliximab preparation is used for delivering the infliximab preparation to a patient (See columns 2 and 11).  In light of Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008) and especially in light of Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010) a method for delivering infliximab to a patient is an obvious variation of the claim 7 of the ‘251 claims because one would readily understand that the claimed ingestible device suitable for swallowing comprising the infliximab preparation of the ‘251 claim could be used for delivering infliximab to a patient. 
The ‘251 claims teach ingestible device suitable for swallowing into a lumen of a gastrointestinal tract of a patient, the lumen having a lumen wall, the device comprising: a capsule sized to pass through the gastrointestinal tract; an antibody preparation disposed within the capsule, the preparation comprising particles of an antibody which would lose binding affinity or specificity to a target antigen site if released within the lumen of the gastrointestinal tract; at least one tissue penetrating member disposed within the capsule and operatively coupled to the antibody preparation, the at least one tissue penetrating member configured to be advanced into the lumen wall of the gastrointestinal tract by the application of force on the at 
Claims 2, 14-16, 20, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/828,914. 
The difference between the instant claims and the ‘914 claim is that the instant claims recite a method of delivering infliximab and the ‘914 claim is directed to an ingestible device suitable for swallowing comprising the infliximab preparation. However, specification of the ‘914 patent teaches that the infliximab preparation is used for delivering the infliximab preparation to a patient (See paragraphs 0032 and 0129).  In light of Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008) and especially in light of Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010) a method for delivering infliximab to a patient is an obvious variation of the claim 12 of the ‘914 
The ‘914 claims are drawn to an ingestible device suitable for swallowing into a lumen of a gastrointestinal tract of a patient, the lumen having a lumen wall, the device comprising: a capsule sized to pass through the intestinal tract; a drug preparation disposed within the capsule; and an actuator having a first configuration and a second configuration, the actuator retaining the drug preparation within the capsule in the first configuration, and in the second configuration, applying a force to advance the drug preparation from the capsule to the wall of the lumen, wherein the actuator comprises an expandable member disposed within the capsule, the expandable member having a first and second compartment separated by a releasable valve which releases upon exposure to fluid in the gastrointestinal tract; a first reactant contained in one of the compartments and a second reactant contained in the other compartment, wherein when the valve releases, the first and second reactants mix to produce a gas which expands the expandable member; and a delivery member for advancing the drug preparation into the wall of the gastrointestinal tract, the delivery member operably coupled to the expandable member. The ‘914 claims teach wherein the drug preparation is infliximab.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "long-term" in claim 18 is a relative term which renders the claim indefinite.  
The specification at paragraph [0008] teaches that the composition can be configured to produce a long-term release of therapeutic agent with a selectable t1/2 that is the time period required for the concentration of the therapeutic agent in the bloodstream or other location in the body to reach half its original Cmax value after having reached Cmax. For example, the selectable t ½ may be 6, or 9, or 12, or 15 or 18, or 24 hours. However, the specification does not provide any other information about the length of time that is considered long-term.
Given that the specification does not define “long-term” and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the claim is ambiguous and one of skill in the art would not be apprised of the metes and bounds of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-6, 10-11, and 14-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shenoy et al. (US Patent Application Publication 2009/0093617 A1, published April 9, 2009) in view of Gross et al. (US Patent Application 2004/0253304 A1, published December 16, 2004).
The instant claims are drawn to method for delivering infliximab to a patient, said method comprising: providing a swallowable enclosure having an interior, a delivery means, and an infliximab preparation coupled to the delivery means, the infliximab preparation comprising a therapeutically effective dose of infliximab, the delivery means having a first configuration and a second configuration, the preparation being contained within the interior in the first configuration and advanced out of the interior and into a gastro-intestinal (GI) lumen wall in the second configuration so as to deliver the infliximab preparation into the GI lumen wall, the enclosure protecting the infliximab preparation from degradation by GI fluids, the infliximab preparation supplied in the enclosure in a form which can be delivered from the enclosure into the GI lumen 
Shenoy et al. teach a formulation comprising crystals of infliximab and PEG (See paragraphs 0279-0285). Shenoy et al. teach that the infliximab crystals are encapsulated in at least one polymeric carrier, such as PLGA (See paragraph 0226). Shenoy et al. teach that formulations or compositions comprising the crystals comprise excipients (See paragraphs 0194-0195). Shenoy et al. teach that crystals of a whole antibody (infliximab) may be administered parenteral or oral routes (See paragraph 0177). Shenoy et al. teach that pharmaceutical preparations comprising crystals of a whole antibody (infliximab) include capsules (See paragraph 0178). Shenoy et al. teach that formulations or compositions comprising the crystals may be in a variety of conventional forms employed for administration, such as solid, semi-solid, and liquid dosage forms (See paragraph0180).
Shenoy et al. do not teach wherein the infliximab is provided in a swallowable enclosure having an interior, a delivery means, and an infliximab preparation coupled to the delivery means, the infliximab preparation comprising a therapeutically effective dose of infliximab, the delivery means having a first configuration and a second configuration, the preparation being contained within the interior in the first configuration and advanced out of the interior and into a gastro-intestinal (GI) lumen wall in the second configuration so as to deliver the infliximab preparation into the GI lumen wall, the enclosure protecting the infliximab preparation from degradation by GI fluids, the infliximab preparation supplied in the enclosure in a form which can be delivered from the enclosure into the GI lumen wall by the application of force on the preparation; and triggering the delivery means within the GI lumen responsive to a condition in the lumen to deliver the infliximab preparation from the enclosure into the GI lumen wall, wherein the dose of infliximab is released into the patient's blood stream.

Gross et al. teach that the drug release is pH-dependent and the drug is enclosed by at least one film, which dissolves at a specific pH value (See paragraph 0366). Gross et al. teach that the in some embodiments, the pH value is selected to be in the range commonly found in the stomach, such that the film dissolves in the stomach (See paragraph 0367). Gross et al. teach that in other embodiments, the capsule comprises a second film, which dissolves at a pH characteristic of a more distal portion of the GI tract, such as the small intestine, and further optionally, the capsule comprises a third film, which dissolves at a pH characteristic of still a more distal portion of the GI tract, such as the large intestine (e.g., a pH value of between about 7.5 and about 8.0 (See paragraph 0367). Gross et al. teach that the capsule comprises a coating that is pH-sensitive to a pH that is characteristic of a small intestine (See paragraphs 0061-0073 and claims 23-26). Gross et al. teach that the environmentally-sensitive mechanism is adapted to undergo the change of state when the capsule is in the small intestine or stomach (See paragraphs 0114 and 0116).
Gross et al. teach that the drug further includes pharmaceutically acceptable additive for absorption enhancement, improved bioavailability, controlled release, and pH dependent controlled release (See paragraph 0083-0086). Gross et al. teach that the drug designed for pH-independent controlled release may be produced with an appropriate excipient (See paragraph 0391).

Gross et al. teach the drug may be embedded in a slow release matrix, which is biodegradable (See paragraph 0379).  
Gross et al. teach that the capsule includes an expandable membrane (interpreted as a balloon) that deflects in response to gas (See paragraphs 0439-0440 and Figures 22-26). Gross et al. teach that the deflection, in turn, applies pressure to the drug, driving it out of the capsule and into the wall of the small intestine (See paragraph 0440). Gross et al. teach that some embodiments of the invention comprise piston driver comprising a spring or spring-release technique (See paragraph 0071 and claim 96).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the infliximab composition taught by Shenoy et al. to be adapted into a capsule for delivery of the composition into the intestinal wall after ingestion because Gross et al. teach that oral drug administration is negatively impacted by drug dissolution, drug degradation, and poor drug absorption, resulting in low drug bioavailability. One of ordinary skill in the art would be motivated to develop a therapeutic preparation comprising infliximab adapted for delivery into the intestinal wall because doing so would provide a drug delivery method that enhances the absorption of a drug provided to the gastrointestinal tract, thereby overcoming drug delivery problems associated with drugs only available by injection or oral administration that have poor and erratic bioavailability. Given that Gross et al. teach that low bioavailability is most common with oral dosage forms of poorly water-soluble, slowly absorbed drugs and that an ingested drug 
With regards to the wherein the preparation is configured to produce a long-term release of infliximab”, and wherein the release of the infliximab dose in to the patient’s blood stream results in a t1/2 of about 40 days”, the combination of the above prior art references teaches the therapeutic preparation and thus, the claimed functional properties and results would necessarily flow from the therapeutic preparation. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”. 
Thus, the combination of prior art references to arrive at the claimed invention provided a prima facie case of obviousness, absent evidence to the contrary. 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/            Examiner, Art Unit 1646                                                                                                                                                                                            

	/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646